Citation Nr: 1206409	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  07-39 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial increased evaluation of lipomatosis (bilateral forearms, back, abdomen, and legs), currently evaluated as 10 percent disabling.

2.  Entitlement to a separate initial evaluation for neurological symptoms of the right upper extremity associated lipomatosis.

3.  Entitlement to a separate initial evaluation for neurological symptoms of the left  upper extremity associated lipomatosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1995. 

This matter has come before the Board of Veterans' Appeal (Board) on appeal from an April 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for lipomatosis and assigned a noncompensable rating.  The Veteran and his spouse testified at a Board hearing at the local RO before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is associated with the claims file.  The Board remanded this issue for further development in July 2010.  

By rating decision in September 2011, the RO increased the lipomatosis disability rating to 10 percent, effective the date of claim, September 29, 2006.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status. 

As the Veteran has claimed separate neurological symptoms associated with his lipomatosis, for clarification purposes, the Board has recharacterized the issues on appeal as set forth on the front page of this decision. 



FINDINGS OF FACT

1.  The Veteran's service-connected lipomatosis (bilateral forearms, back, abdomen, and legs) is not productive of the following: disfigurement of the head, face or neck; exceed an area of 6 square inches; instability; or limitation of function.  

2.  The Veteran's neurological symptoms of the right upper extremity associated with lipomatosis are productive of a disability picture consistent with mild incomplete paralysis of the median nerve.

3.  The Veteran's neurological symptoms of the left upper extremity associated with lipomatosis are productive of a disability picture consistent with mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability evaluation in excess of 10 percent for lipomatosis (bilateral forearms, back, abdomen, and legs) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118, Diagnostic Codes 7819-7804 (in effect prior to October 23, 2008 and 2011).

2.  The criteria for entitlement to an initial separate 10 percent evaluation, but no higher, for the Veteran's neurological symptoms of the right upper extremity associated with lipomatosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8515 (2011).

3.  The criteria for entitlement to an initial separate 10 percent evaluation, but no higher, for the Veteran's neurological symptoms of the left upper extremity associated with lipomatosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8515 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in an October 2006 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The RO provided VCAA notice to the Veteran prior to the April 2007 rating decision.  Accordingly, the requirements set out in Pelegrini v. Principi, 18 Vet.App. 112 (2004) have been met.  Further, the notice also provided information of the types of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   

Since the issues in this case (entitlement to an initial higher rating) are downstream issues from that of service connection (for which a VCAA letter was duly sent in October 2006), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes private treatment records and VA examination reports.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA skin examinations in January 2007, April 2008 and April 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the July 2010 remand, the Board directed the RO to furnish the Veteran with an appropriate VA examination to determine the current severity of any vascular or neurological symptoms associated with his lipomatosis.  The Veteran was afforded VA examinations in August and November 2010.  However, although the examination reports did not address the Veteran's neurological symptoms as directed in the Board remand, the Board finds no prejudice to the Veteran in proceeding with the issuance of this final decision because, as discussed in more detail below, based on the Veteran's lay statements, the Board is awarding separate disability ratings for the Veteran's neurological symptoms of the upper extremities.  Thus, the Board finds that a further examination is not necessary.  See Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

Analysis

The Veteran is seeking an initial increased rating for his lipomatosis.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has rated the Veteran's service-connected lipomatosis as 10 percent disabling under Diagnostic Codes 7819 and 7804.  Diagnostic code 7819 provides that benign skin neoplasms will be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 7805) or impairment of function.

In the instant case, as documented below, as there have been no findings of disfigurement of the head, face or neck, Diagnostic Code 7800 is not applicable to this analysis.  Under regulations pertaining to scars in effect prior to October 23, 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.   Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7804 provides a 10 percent evaluation for scars that are superficial and painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on the amputation rule.)  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (prior to October 23, 2008).

The Board notes that effective October 23, 2008, VA amended criteria for rating the skin so that it more clearly reflects VA's policies concerning the evaluation of scars. Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  This amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 (September 23, 2008).  Although the Veteran's claim was received prior to this date, it appears that the RO considered these amendments in a September 2011 supplemental statement of the case.  Essentially, under the new criteria, Diagnostic Codes 7800 to 7802 are applicable to burn scars.  Diagnostic Code 7803 has been eliminated.  Further, Diagnostic Code 7804 provides that for scars that are unstable or painful, a 20 percent rating is warranted for three or four scars, and a maximum 30 percent rating is warranted for five or more scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  
    
For purposes of the analyses below, the Board observes that the terms 'mild,' 'moderate' and 'severe' are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R.  § 4.6.

Under 38 C.F.R. § 4.123, neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating) is to be rated on the scale for the nerve involved, with a maximum equal to severe incomplete paralysis.  This code further provides that for neuritis (other than for the sciatic nerve) not characterized by the organic changes referred to the maximum rating will be that for moderate incomplete paralysis.
 
Under 38 C.F.R. § 4.124, neuralgia (characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve) is to be rated with a maximum equal to moderate incomplete paralysis.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8515, incomplete paralysis of the median nerve of the major hand warrants a 10 percent rating when mild, a 30 percent rating when moderate, and a 50 percent rating when severe.  Complete paralysis of the median nerve of the major hand warrants a 70 percent rating.  Further, incomplete paralysis of the median nerve of the minor hand warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 40 percent rating when severe.  Complete paralysis of the median nerve of the minor hand warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Private treatment records showed that in October 1998 and October 2006, the Veteran had multiple lipomas removed.  

The Veteran was afforded a VA skin examination in January 2007.  The claims file was reviewed.  The Veteran reported that as the lipomas increased in size, he began developing pain and numbness around the area so he had them removed on two occasions in 1998 and 2006.  He reported that once removed, he had no residual problems or side effects from the surgery.  He had no systemic symptoms, fever or weight loss.  He had no history of skin cancer.  It was observed that the Veteran had multiple small subcutaneous nodules, approximately 0.5 cm in diameter, consistent with lipomas on the bilateral forearms, back, abdomen and legs.  These covered zero percent of exposed areas and approximately 5 percent of the entire body.  There was no erythema associated with these lesions.  There was no palpable lymphadenopathy.  These lesions were consistent with benign lipomas.  The examiner then thoroughly examined all of the scars from the multiple lipomas that had been previously removed.  The diagnoses were lipomatosis, and scars from previous lipoma removal.   

The claims file also includes a June 2007 statement from the Veteran's spouse that indicated that she had observed the lipomas growing under his skin.  She stated that the Veteran had 25 lipomas removed, but there were many more to be removed.  

In his December 2007 substantive appeal, the Veteran reported that he had knots in both arms and had recently had surgery again in December 2007 to remove lipomas from both arms.  He indicated that the knots were sitting on his nerves causing his arms to fall asleep.  He was told that some of the knots were neurofibromatosis and he would have to continue to have surgery every six weeks until the knots were removed.  

A December 2007 private surgery report showed that the Veteran had neurofibromatosis and multiple fibromas on the right and left arms and right knee that were removed, which were benign.  

The Veteran was afforded another VA skin examination in April 2008.  The claims file was reviewed.  The Veteran reported that he had multiple lipomas removed and had no residual problems or side effects from surgery.  Again, he had no systemic symptoms, fever or weight loss.  He had no history of skin cancer.  The Veteran felt that he had some impairment of function because of the arms being painful where he got the new lipomata that seemed to develop and he bumped his arms a lot during the course of his job.  There had been no treatment with corticosteroids or immunosuppressives.  The examiner again described the residual scars.  He noted that the scars were nontender, but the Veteran did complain that some of the new lipomas under the surface were tender.  The examiner observed that none of the lipomas had showed neurofibromatosis on pathology.  The percent of the exposed area affected was zero percent, and the percent of entire body affected was 10 percent.  Scarring or disfigurement was positive, but not in the exposed areas.  The diagnoses again were lipomatosis, continuing, and scars from multiple previous lipomata removal.  

In subsequent statements, the Veteran again reiterated that he had knots that were sitting on his nerves causing his arms to fall asleep.  

The Veteran was afforded another VA skin examination in April 2009.  The claims file was reviewed.  The Veteran reported additional lipoma on his upper extremities causing symptoms, including numbness in his fingertips.  The Veteran denied any systemic symptoms, malignancies, impairment of function, urticaria, vasculitis or erythema multiforme.  The examiner again described the residual scars.  With respect to the lipomas, the examiner observed that they were palpable and 0.5 cm by 0.5 cm in the left upper arm and in the abdominal area, but they were nontender.  The percentage of the exposed area involved was again zero percent, and the entire surface body involved was less than 10 percent.  The impression was lipomatosus presently still ongoing and symptomatic, and scars from multiple previous lipoma removal at presently stable.  

At the May 2010 Board hearing, the Veteran testified that the knots associated with his lipomatosis would lie on veins, causing his extremities to go to sleep as well as pain.  He testified that when the knots grew, they put pressure on the nearby muscles.  He further reported that he had knots near his spine.  

In the July 2010 remand, the Board determined that as the Veteran's skin examinations were inadequate for the purposes of evaluating any associated neurological symptoms, a separate examination with regards to these symptoms was necessary and remanded the case to afford the Veteran another VA examination to determine the current severity of any vascular or neurological symptoms associated with his service connected lipomatosis.  It was directed that the report set forth all objective findings regarding the neurological symptoms associated with his lipomatosis, if any, and the current severity of these symptoms.  Specifically, the examiner was directed to address whether the Veteran's newly formed lipomata pressed against his veins and/or nerves, causing pain and limitation of function. 

The Veteran was afforded a VA examination in August 2010.  The claims file was reviewed.  The Veteran had a 2.5 by 2.5 cm area on the left wrist and complained that his wrist hurt when working at his desk.  His left hand felt numb and tingling.  On examination, sensory was normal and reflexes were normal throughout.  The left anterior wrist had a 2.5 by 2.5 cm raised nodule presumed to be a lipoma.  The impression was lipoma.  It was observed that the Veteran had a normal EMG in September 2010.  

Another examination was ordered by the RO because the examiner did not address whether the Veteran's newly formed lipomata pressed against his veins and/or nerves causing pain and limitation of function.  

The Veteran was afforded a subsequent examination in November 2010.  The claims file was reviewed.  The normal EMG was observed and the examiner indicated that no neurological deficits were noted.  The Veteran reported that the lipomas were mostly on his arms, legs chest, abdomen and back.  They bothered him on his arms.  He developed tingling and numbness of his hands not his arms.  The one on his left triceps and left forearm were sensitive.  His tingling and numbness in the upper extremities was five to six times per day and lasted five to 10 minutes a time.  Surgery removal helped.  He denied any numbness or tingling in his legs or any kind of vascular disease in his upper and lower extremities.  He loses feeling in his wrists and hands with flare-ups.  There was no loss of feeling in the legs or feet.  There were no leg or arm cramps.  The ones that bother him the most now are the left forearm and left triceps area.   

On physical examination, there were seven to nine scars on the left forearm and the Veteran had a 1/2 inch diameter harder lipoma on the left forearm.  He had approximately 12 scars on the right arm and 1/4 inch diameter lipoma left triceps slightly tender to touch.  The one on the left forearm was also slightly tender to touch.  He had good peripheral pulses and sensation in the upper and lower extremities.  There was no muscle spasm or atrophy present.  He had good strength in the upper and lower extremities.  The diagnosis was lipomatosis primarily on both arms, two active lesions that bother him the most now on the left arm with occasional tingling and numbness sensations with flare-ups.  No vascular disease found.  

Initially, the Board observes that in its prior July 2010 decision, initial increased ratings for the Veteran's residual scars from removal of the lipomas were denied.  Thus, this decision only addresses the severity of the Veteran's lipomatosis and any associated neurological symptoms.  

After reviewing the totality of the evidence, the Board finds that a preponderance of the evidence is against a rating in excess of the 10 percent awarded by the RO under the rating criteria for skin.  Under the old criteria, the Veteran has been awarded the maximum rating available under Diagnostic Code 7804.  Further, a higher rating under Diagnostic Code 7801 is not for application because the medical evidence of record does not show that the Veteran's lipomatosis exceeds an area of 12 square inches in order to warrant a 20 percent rating.  Diagnostic Codes 7802 and 7803 also only allow for a maximum disability rating of 10 percent.  Thus, a higher rating is not available under these codes.  Moreover, Diagnostic Code 7805 is not applicable because there has been no objective finding of limitation of motion of the affected part.  Importantly, the August 2010 VA examination documented full range of motion in the extremities.  Moreover, under the new criteria, there has been no showing that the Veteran's service-connected lipomatosis more nearly approximates three of four painful scars.  On the most recent VA examination, only two lipomas were noted to be tender.  

However, the Board finds that separate 10 percent ratings are warranted for the neurological symptoms described by the Veteran that affect both upper extremities.  The Veteran has consistently reported tingling and numbness in the upper extremities.  In both 2010 VA examinations, the examiners noted that the Veteran had tingling and numbness sensations in his hands and the the limpomas were tender to the touch.  In this case, given that the medical opinions failed to adequately address the Veteran's neurological symptoms, in consideration of the Veteran's description of his symptoms and the medical findings support these statements, resolving the benefit of the doubt in favor of the Veteran, the Board finds that separate initial 10 percent ratings are warranted for symptoms consistent with mild incomplete paralysis of the median nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8115.  Given the consistency of the Veteran's symptoms throughout the appeal period, the Board finds that these ratings should be assigned effective the date of claim, September 29, 2006.  See Fenderson. 

Regardless, given that the tingling and numbness has been described by the Veteran as occasional and the Veteran demonstrated good sensation and strength in the upper extremities on objective examination, the Board finds that a higher rating is not warranted as his disability picture does not more nearly approximate moderate paralysis of the median nerve.  Moreover, the Veteran has not asserted any such symptoms with respect to his lower extremities.  At the November 2010 VA examination, the Veteran expressly denied any numbness, tingling or loss of feeling in the legs and feet.    

In conclusion, the preponderance of the evidence is against a rating in excess of 10 percent for lipomatosis (bilateral forearms, back, abdomen, and legs) under 38 C.F.R. § 4.118, Diagnostic Codes 7819-7804.  However, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for entitlement to initial separate 10 percent evaluations, but no higher, for the Veteran's neurological symptoms of the right and left upper extremities associated with lipomatosis have been met under 38 C.F.R. § 4.124a, Diagnostic Code 8115.

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  However, in the instant case, there has been no indication that the Veteran's service-connected lipomatosis and associated neurological symptoms have rendered him unemployable.   



ORDER

A rating in excess of 10 percent for lipomatosis (bilateral forearms, back, abdomen, and legs) is not warranted.  To that extent, the appeal is denied.  

Initial separate 10 percent ratings, but no higher, for the Veteran's neurological symptoms of the right and left upper extremities associated with lipomatosis are warranted, effective September 29, 2006.  To that extent, the appeal is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


